OPINION. MuRdock, Judge: The Court found it necessary in the case of George A. Papineau, 16 T. C. 130, to consider and decide whether the cost of food and lodging furnished to an owner-manager of a hotel should be subtracted in computing income deductions of the hotel for ordinary and necessary expenses and depreciation. It was there held that meals and lodgings of an owner-operator of a hotel are ordinary and necessary expenses of the business where his presence in the hotel was not for his own personal convenience and benefit but was required in the operation of the hotel. It wTas there said in that connection that “it is in accordance with sections 22 and 23 of the Internal Revenue Code that the expenses of operation be computed without eliminating small portions of depreciation, cost of food, wages, and general expenses to represent the cost of his meals and lodging * * Board and lodging furnished the daughter as an employee were ordinary and necessary expenses of the business. The present case is decided for the petitioner upon authority of the Papineau case. There is no dispute about the amounts. Decision will be entered under Rule 50.